Citation Nr: 1130776	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  03-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to initial disability ratings greater than 10, 30, and 10 percent for hepatitis C on an extra-schedular basis under 38 C.F.R. § 3.321(b). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2001 and September 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in August 2004.  

This case previously reached the Board in February 2006.  In a February 2006 decision, the Board determined that referral of the hepatitis C increased rating claim to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 3.321(b) was not warranted.  

The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2007 Order and Joint Motion, the Court partially vacated and remanded the Board's decision with regard to an extra-schedular evaluation.  That is, the Court found that the Board had not provided adequate reasons and bases for its denial of referral an extra-schedular rating under § 3.321(b).  The Court instructed the Board to explain why the Veteran's service-connected hepatitis C did not show or cause marked interference with employment per § 3.321(b), a factor which would necessitate a referral to the Director of Compensation and Pension Service for an extra-schedular evaluation.  The other issues previously on appeal - an increased rating for hepatitis C on a schedular basis and an earlier effective date, were dismissed by the Court.  In this regard, the Joint Motion noted that the Board's previous determination on these issues was not to be disturbed.  
 
Upon return from the Court, the Board in February 2008 and April 2010 remanded the extra-schedular claim to the Agency of Original Jurisdiction (AOJ) in compliance with the Court's instructions.  The AOJ has completed its development, and now the case has returned to the Board for appellate review.

In addition, during the course of the higher initial rating appeal for hepatitis C, the Veteran also submitted evidence of unemployability due to service-connected disabilities.  As such, it follows that a request for TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board emphasizes that at this juncture, the RO has already developed the TDIU issue (see, e.g., August 2008 VCAA letter), as well as adjudicated it (see January 2009, January 2010, and June 2011 Supplemental Statement of the Cases (SSOCs)). Therefore, the issue of entitlement to a TDIU has been added to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the entire appeal, the Veteran's hepatitis C disability results in marked interference with employment, and thus presents an exceptional or unusual disability picture so as to render impractical the application of the regular rating standards.  

2.  The Veteran has the following service-connected disabilities:  residuals of a cold weather injury to the right lower extremity, rated as 30 percent disabling; residuals of a cold weather injury to the left lower extremity, rated as 30 percent disabling; hepatitis C, rated as 10 percent disabling, and sarcoidosis, rated as 0 percent disabling.  The combined service-connected disability rating is 60 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table), with consideration of the bilateral factor and the fact that his cold weather disabilities are rated as one disability because they stem from a common etiology and affect a single body system.  

3.  With regard to a TDIU, there is an approximate balance of favorable and unfavorable evidence insofar as whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a higher, initial 40 percent rating for hepatitis C on an extra-schedular basis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.114, Diagnostic Code 7354 (2010).

2.  Resolving all reasonable doubt in his favor, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

For both the TDIU issue and the § 3.321(b) extra-schedular issue, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, since the Board is granting both claims, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

Governing Law and Regulations with Analysis for Extra-Schedular Rating for Hepatitis C under § 3.321 

The Veteran's hepatitis C disability is evaluated under Diagnostic Code 7354 for hepatitis C.  See 38 C.F.R. § 4.114.  From January 31, 2000 to November 1, 2001, his hepatitis C is rated as 10 percent disabling.  From November 1, 2001 to May 29, 2002, his hepatitis C is rated as 30 percent disabling.  As of May 29, 2002, his hepatitis C is rated as 10 percent disabling.  In this respect, his hepatitis C appeal has resulted in "staged ratings" based upon the facts found during the periods in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran seeks higher ratings for hepatitis C throughout the entire appeal period.  

As discussed above, pursuant to an October 2007 Order and Joint Motion, the Court partially vacated and remanded the Board's February 2006 decision with regard to an extra-schedular evaluation for hepatitis C under 38 C.F.R. § 3.321(b).  That is, the Court found that the Board had not provided adequate reasons and bases for its denial of referral an extra-schedular rating under § 3.321(b).  The Court instructed the Board to explain why the Veteran's service-connected hepatitis C did not show or cause marked interference with employment per § 3.321(b), a factor which would necessitate a referral to the Director of Compensation and Pension Service for an extra-schedular evaluation.  The other issues previously on appeal - an increased rating for hepatitis C on a schedular basis and an earlier effective date, were dismissed by the Court.  In this regard, the Joint Motion noted that the Board's previous determination on these issues was not to be disturbed.  In summary, the issue of initial disability ratings greater than 10, 30, and 10 percent for hepatitis C on a schedular basis is no longer before the Board.  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." As the Court recently explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. 
§ 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

In accordance with the Court's instructions from the Joint Motion, in a February 2008 Board remand, the Board instructed the AOJ to refer the increased rating claim for hepatitis C to the Director of Compensation and Pension Service for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  The Appeals Management Center (AMC) complied with this request, and the Director of Compensation and Pension issued a December 2008 letter opining that the Veteran was not entitled to an extra-schedular rating for hepatitis C under 38 C.F.R. § 3.321(b)(1).  Therefore, the issue of an extra-schedular rating under 38 C.F.R. § 3.321(b) is no longer in the first instance.  It follows that the Board now has jurisdiction to adjudicate the extra-schedular issue on the merits.  Anderson, 22 Vet. App. at 427-428; Floyd, 9 Vet. App. at 96-97.  

The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).    

The Board finds that the Veteran's hepatitis C disability presents an exceptional or unusual disability picture because it is productive of marked interference with employment, rendering impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  Based on a careful analysis of the lay and medical evidence of record, the Board concludes that the Veteran's hepatitis C disability warrants an initial 40 percent evaluation on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) throughout the entire appeal period.  Specifically, as indicated by the Court's October 2007 Joint Motion, the following evidence supports "marked interference with employment" due to hepatitis C:  (1) a January 2002 Veteran statement that he has not been employed since 1993; (2) March 2002 and April 2002 Veteran's statements that he is not working due to the side effects of medication for hepatitis C; (3) letters from the U.S. Postal Service dated in 2004 that he was being denied employment because he was medically unqualified, due to in part to his hepatitis C; (4) August 2005 and May 2007 VA physician notes indicating that given the severity of the Veteran's hepatitis C, coupled with his other service-connected disabilities and nonservice-connected heart condition, he is 100 percent unemployable; (5) and VA vocational rehabilitation evaluation notes dated in September 2007, October 2009, and February 2010 documenting that due to significant limitations of difficulty ambulating, climbing stairs, bending, and lifting from hepatitis C and other service-connected disabilities, the Veteran was not feasible for vocational rehabilitation, was unemployable, and had a poor prognosis for recovery.  All of this evidence outweighs the other evidence of record discussed by the Director of Compensation and Pension in the December 2008 extra-schedular evaluation.  As such, a higher, initial 40 percent rating for hepatitis C on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) is warranted.  

However, the Board finds that an extra-schedular evaluation in excess of 40 percent is not warranted.  In reaching this conclusion, although his hepatitis C disability is productive of marked interference with his employability, there is no evidence showing that he is unemployable solely due to this condition.  In fact, the evidence of record clearly reveals that the Veteran can only be considered "unemployable" when considering the severe effects of his service-connected cold-weather injuries and his nonservice-connected psychiatric and drug / alcohol abuse disorders.   
  
Accordingly, the Board finds that the evidence supports an initial 40 percent rating for hepatitis C on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1),  throughout the entire appeal period, back to January 31, 2000.  

Governing Law and Regulations with Analysis for TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected disabilities - i.e., his residuals of a cold weather injury to the right and left lower extremities, hepatitis C, and sarcoidosis.  He states that he last worked in 1993 or 1994.  He says his service-connected problems leave him fatigued, weak, slow, with significant limitations of difficulty ambulating, climbing stairs, bending, and lifting.  He admits that his nonservice-connected depression, drug abuse, and alcohol abuse also affect his employability.  He attempted to participate in VA vocational rehabilitation, but was determined to not be feasible due to a combination of his physical and mental disabilities.  The U.S. Postal Service would not hire him in 2004 partly due to his service-connected disabilities.  He is currently 52 years of age.  He graduated high school in 1976.  He has an Associates Degree in psychology.  See January 2002, March 2002, April 2002, and July 2011 Veteran's statements; February 2010 representative statement.   

In this case, the Veteran has the following service-connected disabilities:  residuals of a cold weather injury to the right lower extremity, rated as 30 percent disabling; residuals of a cold weather injury to the left lower extremity, rated as 30 percent disabling; hepatitis C, rated as 10 percent disabling, and sarcoidosis, rated as 0 percent disabling.  The combined service-connected disability rating is 60 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table), with consideration of the bilateral factor and the fact that his cold weather disabilities are rated as one disability because they stem from a common etiology and affect a single body system.  38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Therefore, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id.  In this regard, the evidence of record is somewhat mixed.  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

As to the evidence against the award of a TDIU, VA treatment records dated from the 1990s and 2000s document treatment for several significant nonservice-connected disorders including depression, cocaine dependence and abuse, alcohol dependence and abuse, coronary heart disease, and hypertension.  In short, these records attest to the severity of the Veteran's nonservice-connected disorders in relation to his inability to secure employment.  In fact, the Veteran was hospitalized for recent VA inpatient drug, alcohol, and psychiatric treatment from November 2009 to February 2010.  Subsequent to this hospitalization, VA aftercare treatment records dated in 2010 noted that he was in vocational rehabilitation and was engaging in farming and planting crops.  See July 2010 VA social work assessment note.  Moreover, the Director of Compensation and Pension in the December 2008 extra-schedular evaluation concluded that the Veteran's service-connected disabilities are "minimally disabling" and would not prevent gainful employment.  Rather, it was assessed that his nonservice-connected substance abuse and coronary artery disease rendered him unable to work.  A March 2008 VA psychiatric examiner noted that the Veteran was fired from his last job in 1994 due to his irritability and intimidating behavior (nonservice-connected psychiatric issues).  However, he would be able to work in a low-functioning job in a highly structured and supportive setting.  A September 2008 VA hepatitis C examiner expressed his opinion that the Veteran's service-connected hepatitis C and sarcoidosis at present had no objective current symptoms.  Neither service-connected condition impacted employability at this time.  Finally, a February 2008 VA neurological examiner reflected that the Veteran's lower extremity neuropathy is due to alcoholism, as opposed to his service-connected cold-weather injuries.  On this issue, the Board is skeptical regarding the significance of this opinion since the Veteran has a combined 60 percent rating for his service-connected lower extremity cold-weather residuals.  The Board simply cannot ignore the Veteran's 60 percent service-connected rating because of the finding of one particular VA examiner.   

As to the evidence against the award of a TDIU, the Social Security Administration (SSA) ultimately determined in a May 2003 decision that the Veteran was not disabled.  It was assessed that the Veteran retains the functional capacity to perform his past work as a recreation director, except when considering the effects of his drug and alcohol addiction.  He could still lift and carry 25 pounds frequently.  His medical impairments did not prevent him from performing his past work in the mid-1990s.  His substance addiction was a contributing factor to his lack of work.  As such, SSA disability benefits were denied.  While the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's lack of unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In this case, the SSA's disability determination provides strong evidence against the Veteran's TDIU claim.  However, it is notable that the SSA has not made any disability determinations based on the evidence of record subsequent to May 2003, which was over 8 years ago.  In any event, in summary, there is some probative evidence against a TDIU rating.         

As to the evidence in support of an award of a TDIU, credible lay statements, hearing testimony, and argument from the Veteran throughout the course of the appeal provide some support for his claim.  Chapter 31 VA vocational rehabilitation evaluation notes dated in September 2007, October 2009, and February 2010 document that due to significant limitations of difficulty ambulating, climbing stairs, bending, and lifting from hepatitis C and other service-connected disabilities, the Veteran was not feasible for vocational rehabilitation, was unemployable, and had a poor prognosis for recovery.  The significance of his nonservice-connected psychiatric problems was also discussed.  But importantly, vocational rehabilitation records determined that the combination of severe physical and psychological problems prevented the Veteran from being able to meet the demands of a competitive work environment.  Letters from the U.S. Postal Service dated in 2004 indicate he was being denied employment because he was medically unqualified, due to in part to his service-connected hepatitis C and his cold-weather injuries.  It was determined the Veteran would not be able to handle tasks involving being on his feet all day, lifting and carrying of heavy items, and loading and unloading of vehicles.  Moreover, August 2005 and May 2007 VA physician notes indicate that given the severity of the Veteran's service-connected hepatitis C, sarcoidosis, and cold-weather injuries, coupled with his nonservice-connected heart condition, he is "100 percent unemployable."  VA treatment notes dated in August 2009, September 2009, and November 2009 document continuing bilateral lower extremity pain which is "constant" in nature.  The Board finds this evidence is entitled to significant probative value in support of a TDIU award.  In short, there is clear, credible, and probative medical and lay evidence in support of a TDIU in the present case.  

The Board acknowledges that the Veteran is able to perform many aspects of daily living.  A July 2010 VA social work assessment note indicates that the Veteran as part of his aftercare was engaging in farming, planting, gardening, fishing, hunting, and auto repairs, albeit while still experiencing painful feet.  But it is also noted that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  It is also important to emphasize that the ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may also be considered to exist when income exceeds the poverty threshold but is earned, for example, in a protected environment, such as a family business or sheltered workshop.  Id.  Moreover, a Veteran does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

The Board realizes the severity of the Veteran's nonservice-connected disorders as a factor that likely also affects his ability to work.  But once again, his nonservice-connected disorders cannot be considered for purposes of TDIU.  38 C.F.R. § 4.19.  Apart from that, even without consideration of the effect of the Veteran's nonservice-connected disabilities, certain evidence of record reveals the Veteran's service-connected disorders, standing alone, prevent him from securing employment.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In adjudicating this TDIU claim, the Board has also considered the doctrine of reasonable doubt.  As the U.S. Court of Appeals for Veterans Claims (Court) has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the appellant prevails.  Where the "fair preponderance of the evidence" is against the claim, the appellant loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In the present case, there is an approximate balance of the positive and negative evidence for the TDIU issue.  The contrasting medical and lay evidence of record are all very probative.  But in such situations, the benefit of the doubt is resolved in the Veteran's favor.  Overall, the Board is satisfied that the Veteran's service-connected disabilities presently prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  However, in the future, his entitlement to TDIU could change.  Thus, his case should be periodically reviewed in the future.  Accordingly, his TDIU claim is granted.  38 C.F.R. § 4.3.


ORDER

An initial 40 percent disability rating for hepatitis C on an extra-schedular basis under 38 C.F.R. § 3.321(b) is granted, subject to the laws and regulations governing the payment of VA compensation.  

A TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


